Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All the references cited in the International Search Report have been considered.  The most pertinent of these references have been applied below.
	
	
Election/Restrictions

The applicant has elected Group I (claims 1, 4-5, and 7-10) without traverse.  The examiner withdrew the previous election of species requirement.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 4-5, and 7-10 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 fails to define the claimed structures for the following reasons:
There’s no comma between formula 1 and 2, which implies formula 1 and 2 must be met together.  However, this exclude the claimed homopolymer having only phenazine units, because a, b, x only allows one of them being zero.
The claimed phenazine units having the annotation of “n”, but “n” is also claimed  the number of reactive sites in the crosslinking unit (as comonomer).  Thus, the claimed monomer and comonomer structures are unclear. 
Claim 5 fails to define the annotation of “m”.  Claim 5 recites the “n” is defined in  claim 1 as the number of reactive sites in the crosslinking unit, but “n” in claim 5 appears to be the repeating unit of a (co)polymer.  
For examination purpose and by broadest interprotein in light of the specification, all aforementioned scenario are considered for the claimed structures. 
It is duly notified non-elected claim 13 has 112b issue for the trademark limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 7-10 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (JP 5488799, listed on IDS and ISR).
Sato (claims, abs., examples, 35) discloses

    PNG
    media_image1.png
    507
    892
    media_image1.png
    Greyscale

that meet the claimed structures. 
The copolymer would inherently exhibit the claimed properties of morphology and crystallinity of instant claims 7-8, because in view of the substantially identical composition (in this case, the disclosed polymer structure), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  The crosslinking commoner appears to be optional regarding instant claims 4 and 9-10.

Claim(s) 1, 4 and 7-10 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 20150132667).
Sato (claims, abs., examples, 92) discloses

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
The rationales of above paragraph 1 has been applied to meet the claims. 

Claim(s) 1, 4 and 7-10 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delabouglise et al. listed on IDS and ISR.
Delabouglise (abs., scheme 1) discloses

    PNG
    media_image4.png
    220
    324
    media_image4.png
    Greyscale

The rationales of above paragraph 1 has been applied to meet the claims. 

Claim(s) 1, 4-5 and 7-10 is(are) rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US 20200388847).
Zhao (claims, abs., examples, figures, 62-63) discloses:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

It is duly notified “m” in claim 5 can be considered as zero.  The rationales of above paragraph 1 has been applied to meet the claims.

Claim(s) 1, 4, and 7-10 is(are) rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (US 20200136048).
Luo (claims, abs., examples, figures, 11) discloses:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The rationales of above paragraph 1 has been applied to meet the claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766